--------------------------------------------------------------------------------



Exhibit 10.4

Shareholder Investment Agreement




Party A: Qianxinan Aosen Forestry Company, Limited Address: Hexin Village,
Guizhou Dingxiao Economic Development Zone Party B: Guizhou Yinyan Wood Co.,
Ltd. Address: Gelao Site, Bailang Village, Yunguan Town, Nanming District,
Guiyang City

This Agreement is made upon the incorporation of Qianxinan Silvan Flooring
Company, Limited jointly invested in by the two parties pursuant to the laws and
regulations of the PRC for mutual observance.

1. Names and addresses of the investors

Address: Hexin Village, Guizhou Dingxiao Economic Development Zone Shareholder:
Qianxinan Aosen Forestry Company, Limited Legal representative: Bai Yulu ID Card
No. 520102196412161618

Address: Gelao Site, Bailang Village, Yunguan Town, Nanming District, Guiyang
City

Shareholder: Guizhou Yinyan Wood Co., Ltd.

Legal representative: Bai Yulu

ID Card No. 520102196412161618

2. Form and Amount of Investment

The total investment amount of the investors is RMB 20 million yuan only (the
Total Investment), 11 million yuan from Party A accounting for 55% of the Total
Investment, 9 million yuan from Party B accounting for 45% of the Total
Investment.

Each investor shall before ( ) of 2007 pay the above amount into the account of
the specified bank:

_________________________________.

3. Distribution of Profit and Bearing of Loss

Each investor shall get the profit generated by the investment and bear the loss
arising from the investment in the proportion of its investment amount to the
Total Investment.

Each investor shall bear liability for the investment within the scope of its
investment amount, the investors shall bear liability towards Qianxinan Silvan
Flooring Company, Limited within the scope of the Total Investment.

The shares formed by the investment amount of the investors and the ownership
interest of the investors therein shall be owned jointly by the investors in
proportion to their respective investment amount.

--------------------------------------------------------------------------------

Each investor shall be entitled to obtain corresponding property in proportion
to its investment amount after the transfer of its shares in Qianxinan Silvan
Flooring Company, Limited (hereinafter referred to as the Company).

4. Management of the Investment

4.1 The investors delegate Party B to handle the daily management of the
investment on behalf of all the investors, including but not limited to: (1) The
exercise of the right and the performance of obligation as the incorporator of
the Company at the stage of the incorporation of the Company; (2) The exercise
of the right and the performance of obligation as the shareholder of the Company
after the incorporation of the Company; 4.2 Party A shall be entitled to check
the daily management, Party B shall be obligated to report to the other investor
the operational and the financial situation of the investment; 4.3 The earnings
from the management of the investment by Party B belongs to both investors and
the loss or civil liability from the management of the investment by Party B
shall be borne by both investors; 4.4 Party B shall make compensation for the
loss suffered by the other investor as a result of negligence or non-compliance
with this Agreement of Party B in the management of the investment.

4.5 Each investor may object to the management of the investment by Party B,
upon which time the management shall be suspended. A dispute, if any, shall be
settled mutually by the two investors; 4.6 The following matters shall be agreed
upon by the investors unanimously: (1) Transfer the shares in Qianxinan Silvan
Flooring Company, Limited; (2) Make investment with the above shares; (3) Change
the manager of the investment.

5. Investment Transfer

5.1 The investor shall obtain the consent of the other investor for the transfer
of all or part of the investment of the former to other person than the parties
hereto; 5.2 If one party intends to transfer all or part of its shares in the
total investment to the other, it shall notify the other of such intention; 5.3
If one party intends to transfer its shares in the total investment pursuant to
laws, the other party shall have the right of the first refusal under equal
conditions.

6. Other Rights and Obligations

6.1 The investors shall not transfer or dispose of its shares without
permission;

--------------------------------------------------------------------------------

6.2 The investors shall not transfer its shares or investment amount within 3
years after the registration date of Qianxinan Silvan Flooring Company, Limited;
6.3 Either investor shall not withdraw its investment amount from the Company
illegally after the incorporation of Qianxinan Silvan Flooring Company, Limited;
6.4 When Qianxinan Silvan Flooring Company, Limited can not be incorporated, the
investors shall bear the debt and expense incurred in the act of incorporation
in proportion to their investment amount.

7. Assignment of Responsibility and Appointment

Both parties shall appoint Bai Duolu as the Chairman of the Board of Directors
and legal representative of the Company.

8. Liability for Breach of Agreement

In order to secure the actual performance of this Agreement, Party B voluntarily
provides guarantee to the other investor(s) with all it has. Party B guarantees
to take the liability for breach hereof towards the other investor within the
scope of the above property if it breaches this Agreement and causes loss to the
other investor.

9. Miscellaneous Provisions

9.1 The unexhausted matters hereof shall be subject to a supplementary agreement
signed after the unanimous consent by the investors through friendly discussion.

9.2 This Agreement shall become effective upon the signature and seal by both
investors. This Agreement is made in duplicate, with each party keeping one
duplicate.

Party A (signature): Bai Yulu Party B (signature): Bai Yulu October 16, 2007
October 16, 2007 Place of signature: ______________________ Place of signature:
______________________


--------------------------------------------------------------------------------